Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/01/2021 has been entered. Claims 1, 4 and 6-9 have been amended.  Claim 2 has been cancelled. Claims 1 and 3-15 are pending in this application.

Applicant's arguments with respect to claims 1 and 6 rejection under 35 U.S.C 103 have been fully considered and persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Han (U.S Pub No. 2004/0130623 A1, referred to as Han), Resch (U.S Pub No. 2011/0107112 A1, referred to as Resch) and Blakley, III et al. (U.S Patent No. 5,677,952 A, referred to as Blakley, III).

Han discloses invention which relates to a point-of-sale (POS) system with built-in digital video recorder (DVR) and data handling method thereof. In more detail, it 

Resch discloses a distributed storage network received a data segment. The data segment is partitioned into two or more portions. A first portion hash is calculated from the first portion of data and used to encrypt the second portion of data. A hash of the encrypted second portion of data is then used to either encrypt the next portion of data (in this case, a third portion of data) or to circle back to the beginning and encrypt the first portion of the data if the second portion of data is the last in data segment. 

Blakley, III discloses a method, using a secret key, to protect information in a storage disk of a computer, where the secret key is derived from a password entered into the computer by an authorized user. The method begins by applying a length-increasing pseudorandom function to the secret key and an index to generate a pseudorandom bit string having a length that is a function of the size of a sector of the storage disk

However, regarding claim 1, the prior art of Han, Resch and Blakley, III when taken in the context of the claim as a whole do not disclose nor suggest, “a controller configured to distribute and store the plurality of index-processed chunk data in a plurality of storage servers corresponding to corresponding indexes, respectively, or to decode chunk data to restore original CCTV image data when receiving the plurality of chunk data stored in the storage servers,wherein the encryption processor generates the indexes through cipher block chaining (CBC) encryption using an initial pseudorandom number shared with the storage servers.”.

Regarding claim 6, the prior art of Han, Resch and Blakley, III when taken in the context of the claim as a whole do not disclose nor suggest, “wherein performing encryption- processing includes generating the indexes through cipher block chaining (CBC) encryption using the initial pseudorandom number; splitting the CCTV image data into a plurality of chunk data; performing index-processing on the plurality of chunk data with indexes generated through the encryption; and distributing and storing the plurality of index-processed chunk data in a plurality of storage servers corresponding to the indexes, respectively.”.

Claims 3-5 and 12-13 depend on claim 1 and claims 7-11 and 14-15 depend on claim 6, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435                                                                                                                                                                                                        

/YOGESH PALIWAL/Primary Examiner, Art Unit 2435